

114 S1464 IS: Boating Capacity Standards Act of 2015
U.S. Senate
2015-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1464IN THE SENATE OF THE UNITED STATESMay 22, 2015Mr. Schumer introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo require all recreational vessels to have and to post passenger capacity limits and for other
			 purposes.
	
		1.Short
 titleThis Act may be cited as the Boating Capacity Standards Act of 2015.
 2.DefinitionsIn this Act: (1)PassengerThe term passenger includes any individual aboard a vessel.
			(2)Recreational
 vesselThe term recreational vessel— (A)means any vessel that is—
 (i)manufactured or used primarily for pleasure; or
 (ii)leased, rented, or chartered to a person for the pleasure of that person; and
 (B)does not include a vessel that—
 (i)is subject to Coast Guard inspection; and
 (ii)(I)is engaged in commercial use; or
 (II)carries paying passengers. 3.Capacity limits for recreational vessels (a)In generalNot later than 180 days after the date of the enactment of this Act, the Commandant of the Coast Guard shall—
 (1)establish standards for determining the maximum passenger capacity for recreational vessels, which shall be expressed in whole number of passengers and in pounds;
 (2)require each manufacturer of a passenger vessel to post such maximum passenger capacity on the passenger vessel in accordance with subsection (b); and
 (3)require each operator of a passenger vessel to ensure that—
 (A)such maximum passenger capacity is posted in accordance with subsection (b); and
 (B)notice of the need to balance the weight carried by the vessel to avoid capsizing is posted in accordance with subsection (b).
					(b)Elements of
 displayThe maximum passenger capacity, maximum carrying capacity in pounds, and notice of the need to balance the carried weight for a passenger vessel—
 (1)shall be permanently displayed in a legible matter; and
 (2)shall be located so as to be clearly visible to a passenger boarding the passenger vessel.
 (c)PenaltiesNot later than 180 days after the date of the enactment of this Act, the Commandant of the Coast Guard shall publish regulations that establish appropriate penalties for a manufacturer of a recreational vessel that does not comply with the requirements under this section.
 (d)ApplicationThe requirements under this section shall apply to any recreational vessel manufactured after the date that is 180 days after the date of the enactment of this Act.